Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), effective as of February 5, 2018 (the
“Effective Date”), is made by and between AIRGAIN, INC. (the “Company”), and
ANIL DORADLA (“Employee”).

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to employ
Employee under the following terms and conditions; and

WHEREAS, Employee desires to be employed by the Company and to accept such terms
and conditions of employment as are contained in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Employee (individually a “Party” and
together the “Parties”) agree as follows:

AGREEMENT

1.    Effective Date.

Employee’s employment under the terms of this Agreement shall commence on the
Effective Date.

2.    At-will Employment.

Employee’s employment relationship with the Company under this Agreement
(“Employment”) is at-will, terminable at any time and for any reason by either
the Company or Employee. While certain sections of this Agreement describe
events that could occur at a particular time in the future, nothing in this
Agreement shall be construed as a guarantee of employment of any length.

3.    Employment Duties.

a.    Title/Responsibilities. On the Effective Date, Employee shall be the Chief
Financial Officer and Secretary of the Company, reporting to the Chief Executive
Officer and President (the “CEO”) of the Company. Employee shall perform all of
the duties and responsibilities of such offices set forth in the Bylaws of the
Company and those commonly associated with such offices and such further duties
and responsibilities as may from time to time be assigned to him by the Board or
the CEO.

b.    Full-Time Attention. Employee shall devote his full time, attention,
energy and skills to the Company during the period he is employed under this
Agreement.

c.    Policy Compliance. Employee shall comply with all of the Company’s
policies, practices and procedures, as well as, all applicable laws. Employee
has previously executed and delivered to the Company the Confidentiality and
Inventions Assignment Agreement (the “Confidentiality and Inventions Assignment
Agreement”) attached hereto as Exhibit 1.

 

1



--------------------------------------------------------------------------------

4.    Compensation.

a.    Base Salary. The Company shall pay Employee a base salary of $325,000 per
year, or such higher amount as the Board may determine from time to time, less
applicable federal and state withholding taxes, in accordance with the Company’s
regular payroll practices (the “Base Salary”).

b.    Annual Bonus Compensation. In addition to the Base Salary, Employee will
be eligible to receive an incentive bonus (the “Bonus”) at an initial target for
CY 2018 of 60% of Base Salary.

c.    Stock Options. On the Effective Date, the Company shall grant to Employee
stock options to purchase an aggregate of 50,000 shares of the Company’s common
stock (the “Stock Option”). The Stock Option shall vest as follows: 25% of the
original number of shares subject to the Stock Option shall vest on the first
anniversary of the date of grant, and 1/48th of the original number of shares
subject to the Stock Option shall vest following each one-month period
thereafter, subject to Employee’s continued service to the Company through each
such vesting date, so that all of the shares subject to the Stock Option shall
be vested on the fourth (4th) anniversary of the date of grant. Notwithstanding
the foregoing, the Stock Option shall become fully vested and exercisable, in
the event of Employee’s termination of employment by the Company without Cause
(as defined below), or Employee’s Resignation for Good Reason (as defined
below), in each case following a Change in Control (as defined below). The Stock
Option will be granted pursuant to the Company’s 2016 Incentive Award Plan (the
“Plan”). The Stock Option will have an exercise price per share equal to the
current fair market value per share of the common stock of the Company (as
determined pursuant to the Plan) on the date of grant. The Stock Option shall be
an incentive stock option to the extent permitted under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). The Stock Option shall
have a ten-year term and shall be subject to the terms and conditions of the
Plan and the stock option agreement pursuant to which the Stock Option is
granted.

d.    Additional Equity Awards. Employee shall be entitled to participate in any
equity or other employee benefit plan that is generally available to senior
executive officers, as distinguished from general management, of the Company.
Except as otherwise provided in this Agreement, Employee’s participation in and
benefits under any such plan shall be on the terms and subject to the conditions
specified in the governing document of the particular plan.

e.    Employee Benefits. Employee shall be entitled to participate in all
employee benefit plans, programs and arrangements maintained by the Company and
made available to employees generally, including, without limitation, bonus,
retirement, profit sharing and savings plans and medical, disability, dental,
life and accidental death and dismemberment insurance plans.

f.    Reimbursement of Expenses. During his Employment with the Company,
Employee shall be entitled to reimbursement for all reasonable and necessary
business expenses incurred on behalf of the Company, including without
limitation, travel and entertainment expenses, business supplies and
communication expenses, in accordance with the Company’s policies and
procedures.

 

2



--------------------------------------------------------------------------------

5.    Voluntary Resignation or Termination for “Cause.”

a.    Payment upon Voluntary Resignation other than for Good Reason or
Termination for Cause. If Employee voluntarily resigns his Employment other than
for Good Reason or if Employee is terminated for Cause, the Company shall pay
Employee the following: (i) all accrued and unpaid Base Salary, if any is due,
through the date of termination and any vacation which is accrued but unused as
of such date; (ii) Employee’s business expenses that are reimbursable pursuant
to this Agreement and Company policies, but which have not been reimbursed by
the Company as of the date of termination; and (iii) the Employee’s Bonus
compensation for the calendar year immediately preceding the year in which the
date of termination occurs if such Bonus has been determined but not paid as of
the date of termination (payable at the time such Bonus would otherwise have
been paid to Employee, but in no event later than March 15 of the year in which
the date of termination occurs) (collectively, the “Accrued Obligations”).
Employee shall not be eligible for severance payments under Sections 6, 7 or 8
below, or any continuation of benefits (other than as required by law), or any
other compensation pursuant to this Agreement or otherwise.

b.    Definition of “Cause”. As set forth above, the employment relationship
between the Parties is at-will, terminable at any time by either Party for any
reason or no reason. The termination may nonetheless be for “Cause”. For
purposes of this Agreement, “Cause” is defined as the Company’s good faith
determination of: (i) Employee’s material breach of this Agreement or the
Confidentiality and Inventions Assignment Agreement or the definitive agreements
relating to the Stock Option referenced in Section 4(c) above; (ii) Employee’s
continued substantial and material failure or refusal to perform according to,
or to comply with, the policies, procedures or practices established by the
Company; (iii) the appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company; (iv) the misappropriation (or attempted appropriation) of any of
the Company’s funds or property of any kind; (v) willful gross misconduct; or
(vi) Employee’s conviction of a felony involving moral turpitude that is likely
to inflict or has inflicted material injury on the business of the Company;
provided, however, that except for Cause being the result of item (vi) above,
the Company shall provide written notice to Employee, which notice specifically
identifies the nature of the alleged Cause claimed by the Company with enough
specificity for Employee to be able to cure, and Employee shall thereafter have
fifteen (15) days to cure the purported ground(s) for Cause.

c.    Definition of “Good Reason”. For purposes of this Agreement, “Good Reason”
and “Resignation for Good Reason” are defined as:

 

  i. a material reduction in Employee’s authority, duties or responsibilities
relative to Employee’s authority, duties or responsibilities in effect
immediately prior to such reduction; as set forth in this Agreement;

 

  ii. a material reduction by the Company in Employee’s base salary relative to
Employee’s base salary in effect immediately prior to such reduction (and the
Parties agree that a reduction of ten percent (10%) or more will be considered
material for purposes of this clause (ii)), other than a general reduction in
the base salaries of similarly-situated employees of the Company;

 

  iii. a relocation of Employee’s or the Company’s principal executive offices
to a location outside of San Diego County, if Employee’s principal office is at
such offices; or

 

3



--------------------------------------------------------------------------------

  iv. the Company’s material breach of this Agreement;

provided, however, that Employee must provide written notice to the Board of the
condition that could constitute a “Good Reason” event within ninety (90) days of
the initial existence of such condition and such condition must not have been
remedied by the Company within thirty (30) days (the “Cure Period”) of such
written notice. Employee’s Resignation for Good Reason must occur within six
(6) months following the initial existence of such condition.

6.    Termination Without “Cause” or “Resignation for Good Reason”. In the event
Employee is terminated without Cause or resigns for Good Reason, Employee shall
be entitled to:

a.    the Accrued Obligations; plus

b.    subject to Employee’s execution and non-revocation of a full and final
Release (as defined in Section 9 below) and Employee’s continued compliance with
the Confidentiality and Inventions Assignment Agreement, severance pay in an
amount equal to six (6) months’ Base Salary as in effect immediately prior to
the date of termination, payable in a lump sum on the date that is thirty
(30) days following the date of termination; plus

c.    subject to Employee’s execution and non-revocation of a full and final
Release and Employee’s continued compliance with the Confidentiality and
Inventions Assignment Agreement, for the period beginning on the date of
Employee’s termination of employment and ending on the date which is six
(6) full months following the date of Employee’s termination of employment (or,
if earlier, the date on which the applicable continuation period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
expires) (the “COBRA Coverage Period”), the Company shall arrange to provide
Employee and his eligible dependents who were covered under the Company’s health
insurance plans as of the date of Employee’s termination of employment with
health (including medical and dental) insurance benefits substantially similar
to those provided to Employee and his dependents immediately prior to the date
of such termination. If the Company is not reasonably able to continue health
insurance benefits coverage under the Company’s insurance plans, the Company
shall provide substantially equivalent coverage under other third-party
insurance sources. If any of the Company’s health benefits are self-funded as of
the date of Employee’s termination of employment, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from or otherwise
compliant with applicable law (including, without limitation, Section 409A of
the Code and Section 2716 of the Public Health Service Act), instead of
providing continued health insurance benefits as set forth above, the Company
shall instead pay to Employee an amount equal to the monthly premium payment for
Employee and his eligible dependents who were covered under the Company’s health
plans as of the date of Employee’s termination of employment (calculated by
reference to the premium as of the date of termination) as currently taxable
compensation in substantially equal monthly installments over the COBRA Coverage
Period (or the remaining portion thereof).

7.    Employee’s Disability or Death. Employee’s employment shall terminate
automatically in the event of Employee’s death or termination of employment by
reason of his “Disability.” In the event of Employee’s death or termination of
employment as a result of Employee’s Disability, Employee or his heirs shall be
entitled to (a) the Accrued Obligations, plus (b) payment of an amount equal to
Employee’s “earned” Bonus for the calendar year during which Employee’s date of
termination occurs calculated as of the date of termination (wherein “earned”
means that Employee has met the applicable bonus metrics as of date of

 

4



--------------------------------------------------------------------------------

such termination, as determined by the Board), prorated for such portion of the
calendar year during which such termination occurs that has elapsed through the
date of termination, payable in a lump sum on the date that is thirty (30) days
following the date of termination. For purposes of this Agreement, “Disability”
shall mean the Employee’s failure to perform his duties hereunder, for a period
of not less than one hundred twenty (120) consecutive days because of Employee’s
incapacitation due to physical or mental injury, disability, or illness.

8.    Change in Control Termination.

a.    Payment Upon Change in Control Termination. In the event of a “Change in
Control Termination”, as defined below, Employee shall be entitled to:

 

  i. the Accrued Obligations; plus

 

  ii. subject to Employee’s execution and non-revocation of a full and final
Release and Employee’s continued compliance with the Confidentiality and
Inventions Assignment Agreement, severance pay in an amount equal to the sum of
(A) twelve (12) months’ Base Salary as in effect immediately prior to the date
of termination, plus (B) Employee’s target Bonus for the calendar year during
which such date of termination occurs, payable in a lump sum on the date that is
thirty (30) days following the date of termination; plus

 

  iii.

subject to Employee’s execution and non-revocation of a full and final Release
and Employee’s continued compliance with the Confidentiality and Inventions
Assignment Agreement, for the period beginning on the date of Employee’s
termination of employment and ending on the date which is eighteen (18) full
months following the date of Employee’s termination of employment (or, if
earlier, the date on which the applicable continuation period under COBRA
expires) (the “CIC COBRA Coverage Period”), the Company shall arrange to provide
Employee and his eligible dependents who were covered under the Company’s health
insurance plans as of the date of Employee’s termination of employment with
health (including medical and dental) insurance benefits substantially similar
to those provided to Employee and his dependents immediately prior to the date
of such termination. If the Company is not reasonably able to continue health
insurance benefits coverage under the Company’s insurance plans, the Company
shall provide substantially equivalent coverage under other third-party
insurance sources. If any of the Company’s health benefits are self-funded as of
the date of Employee’s termination of employment, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from or otherwise
compliant with applicable law (including, without limitation, Section 409A of
the Code and Section 2716 of the Public Health Service Act), instead of
providing continued health insurance benefits as set forth above, the Company
shall instead pay to Employee an amount equal to the monthly premium payment for
Employee and his eligible dependents who were covered under the

 

5



--------------------------------------------------------------------------------

  Company’s health plans as of the date of Employee’s termination of employment
(calculated by reference to the premium as of the date of termination) as
currently taxable compensation in substantially equal monthly installments over
the CIC COBRA Coverage Period (or the remaining portion thereof).

b.    Definition of “Change in Control Termination”. A “Change in Control
Termination” occurs if Employee (i) is terminated without Cause, or
(ii) terminates his employment pursuant to a Resignation for Good Reason, in
each case within twelve (12) months following a “Change in Control” (as defined
below). For purposes of this Agreement, a “Change in Control” means the
occurrence of any of the following events:

i.    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (other than the Company, any of its subsidiaries, or any existing
shareholder of the Company) becomes the “beneficial owner” (as defined in Rule
13d-3 of the Securities and Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities;

ii.    The consummation of the sale, liquidation or disposition by the Company
of all or substantially all of the Company’s assets; or

iii.    The consummation of a merger, consolidation, reorganization or other
similar transaction involving the Company (“Transaction”) in each case, in which
the voting securities of the Company outstanding immediately prior thereto do
not continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the power represented by the voting securities of the Company
or such surviving entity or its parent outstanding immediately after such
Transaction.

In addition, if a Change in Control constitutes a payment event with respect to
any payment under this Agreement which provides for the deferral of compensation
and is subject to Section 409A of the Code, the transaction or event described
in clause (i), (ii) or (iii) with respect to such payment must also constitute a
“change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A of the Code.

9.    Release. Notwithstanding any provision to the contrary in this Agreement,
no amount shall be paid or benefit provided pursuant to Section 6 or Section 8
(other than the Accrued Obligations) and no accelerated vesting of the Stock
Option shall occur as a result of Employee’s termination of employment pursuant
to Section 4(c) unless, on or prior to the thirtieth (30th) day following the
date of Employee’s termination of employment, an effective general release of
claims agreement (the “Release”) in substantially the form attached hereto as
Exhibit 2 has been executed by Employee and remains effective on such date and
any applicable revocation period thereunder has expired.

10.    Notices. Any reports, notices or other communications required or
permitted to be given by either Party hereto, shall be given in writing by
personal delivery, overnight courier service, or by registered or certified
mail, postage prepaid, return receipt requested, addressed to the Company at its
principal executive offices and to Employee at his most recent address on the
Company’s payroll records.

 

6



--------------------------------------------------------------------------------

11.    Notice of Termination. Any purported termination of Employment by the
Company or the Employee shall be communicated by written Notice of Termination
to the other Party. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which indicates, if applicable, the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of employment shall be effective
without delivery of such a Notice of Termination.

12.    General Provisions.

a.    Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of laws principles thereof. Employee and the Company agree that any
litigation regarding this Agreement shall be conducted in San Diego, California.
Employee and the Company hereby consent to the jurisdiction of the courts of the
State of California and the United States District Court for the Southern
District of California.

b.    Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Employee, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder. As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

c.    No Waiver of Breach. The failure to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
a Party thereafter from enforcing the provision or any other provision of this
Agreement. The rights granted the Parties are cumulative, and the election of
one shall not constitute a waiver of such Party’s right to assert all other
legal and equitable remedies available under the circumstances.

d.    Severability. The provisions of this Agreement are severable, and if any
provision shall be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions, or enforceable parts of this Agreement,
shall not be affected.

e.    Entire Agreement. This Agreement and the Confidentiality and Inventions
Assignment Agreement constitute the entire agreement of the Parties with respect
to the subject matter of this Agreement and supersede all prior and
contemporaneous negotiations, agreements and understandings between the Parties,
whether oral or written, including, without limitation, any offer letter between
the parties.

f.    Modifications and Waivers. No modification or waiver of this Agreement
shall be valid unless in writing, signed by the Party against whom such
modification or waiver is sought to be enforced.

 

7



--------------------------------------------------------------------------------

g.    Amendment. This Agreement may be amended or supplemented only by a writing
signed by both of the Parties hereto.

h.    Duplicate Counterparts; Facsimile. This Agreement may be executed in
duplicate counterparts, each of which shall be deemed an original; provided,
however, such counterparts shall together constitute only one agreement.
Facsimile signatures or signatures sent via electronic mail shall be as
effective as original signatures.

i.    Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

j.    Non-transferability of Interest. None of the rights of Employee to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Employee. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Employee to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

k.    Construction. The language in all parts of this Agreement shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

l.    Section 409A.

i.    Notwithstanding anything to the contrary in this Agreement, no payment or
benefit to be paid or provided to Employee upon his termination of employment,
if any, pursuant to this Agreement that, when considered together with any other
payments or benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Employee has a “separation from service” within the meaning of Section 409A.
Similarly, no amounts payable to Employee, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Employee has a “separation from
service” within the meaning of Section 409A.

ii.    Notwithstanding anything to the contrary in this Agreement, if Employee
is a “specified employee” within the meaning of Section 409A at the time of
Employee’s termination of employment (other than due to death), then the
Deferred Payments that are payable within the first six (6) months following
Employee’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Employee’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Employee dies following Employee’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Employee’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

8



--------------------------------------------------------------------------------

iii.    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute a Deferred Payment for purposes of
clauses (i) and (ii) above.

iv.    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
limits set forth therein will not constitute a Deferred Payment for purposes of
clauses (i) and (ii) above.

v.    This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (A) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (B) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties. In
no event shall the Company be required to provide a tax gross-up payment to
Employee or otherwise reimburse Employee with respect to Section 409A Penalties.
The Company and Employee agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any Section 409A
Penalties on Employee.

vi.    Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv) and shall be paid on or before the last day of
Employee’s taxable year following the taxable year in which Employee incurred
the expenses. The amount of expenses reimbursed or in-kind benefits payable in
one year shall not affect the amount eligible for reimbursement or in-kind
benefits payable in any other taxable year of Employee’s, and Employee’s right
to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit.

m.    Whistleblower Provision. Nothing herein shall be construed to prohibit
Employee from communicating directly with, cooperating with, or providing
information to, any government regulator, including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice. Employee acknowledges that the
Company has provided Employee with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) Employee
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of proprietary information of the Company that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) Employee shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of proprietary
information of the Company that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal and (iii) if
Employee files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Employee may disclose the proprietary information to
my attorney and use the proprietary information in the court proceeding, if
Employee files any document containing the proprietary information under seal,
and does not disclose the proprietary information, except pursuant to court
order.

(Signature Page Follows)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.

 

    AIRGAIN, INC. Dated: February 5, 2018     By:  

/s/ Charles Myers

    Name:   Charles Myers     Title:   President and Chief Executive Officer    
EMPLOYEE Dated: February 5, 2018    

/s/ Anil Doradla

    ANIL DORADLA

 

10